Citation Nr: 9921180	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  90-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
osteomyelitis of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to November 
1953.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 1989 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which reduced the rating for 
osteomyelitis of the left tibia from 20 percent to 10 percent 
effective from April 1, 1989.  The notice of disagreement was 
submitted in July 1989.  The statement of the case was issued in 
November 1989.  A substantive appeal was received in December 
1989.  The Board most recently remanded the case in February 
1998.


FINDINGS OF FACT

1.  Private outpatient records October 1984 to July 1991 show 
that an October 1984 x-ray revealed no active osteomyelitis and 
those records do not include a diagnosis of active osteomyelitis.

2.  VA examination reports dated from February 1978 to August 
1986 include diagnoses of chronic osteomyelitis with reports of 
drainage and no clinical findings of active osteomyelitis.

3.  On VA examination in October 1988, the diagnosis was 
osteomyelitis of the left tibia, arrested.


CONCLUSION OF LAW

Entitlement to restoration of a 20 percent evaluation for 
osteomyelitis of the left tibia is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.344 and Part 4, Code 5000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in March 1976, service connection was granted 
for osteomyelitis of the left tibia based on the service medical 
records showing a fracture of the lower left leg prior to service 
in 1946 and that the veteran reinjured the area of the fracture 
during service, resulting in osteomyelitis of the tibia during 
active service.  A 20 percent evaluation under Diagnostic Code 
5000 was assigned on the basis of the March 1976 VA examination 
report which showed chronic osteomyelitis of the left leg with 
recurrent drainage.  There were two healed scars about 1 inch in 
diameter which were slightly depressed, one on the tibial side 
and one on the fibula side of the left leg.  It was noted that 
the scars were the sites of the pins used for the compound 
fracture of the left leg in service.  A healed discolored scar on 
the osteo site on the middle one third of the left lower leg was 
noted which was extremely sensitive to the touch.  No drainage or 
ulcer site was present.  The left lower leg was slightly 
edematous with pitting.  X-rays of the left knee and lower leg 
showed a healed fracture of the mid left tibial shaft, the result 
of a healed fracture.  There was some deformity of the mid 
fibular shaft.  

On VA examination in February 1978, the veteran reported pain in 
the left leg with intermittent seepage from the wound.  
Examination of the left leg showed a pale four inch scar on the 
upper inner left leg ending in the mid third anterior lower leg 
where there was a dark four inch scar that was one inch wide and 
slightly tender.  There was no seepage or drainage from the wound 
site.  X-rays of the left lower leg showed no significant change 
from the February 1976 x-rays.  The diagnoses were healed 
fracture and osteomyelitis of the left tibia.

On VA examination in January 1980, the veteran reported bone 
fragments had come through the wound site most recently nine 
months earlier.  He also reported intermittent moist discharge 
and pain in the left leg.  On examination of the left leg, there 
was an anterior pigmented thin skinned area mid-leg measuring six 
inches by one and one-half inches.  There was no discharge and no 
surrounding erythema.  X-rays of the left leg showed no change 
from the February 1978 x-rays.  The assessment was osteomyelitis 
of the left tibia following fracture.  

On VA examination in March 1983, the veteran reported that 
osteomyelitis of the left tibia had flared up resulting in sinus 
formation and chronic drainage, treated with local application of 
Neosporin.  On examination of the left leg, a small open sinus 
was present but was without visible secretion at that time.  An 
x-ray showed an old fracture in the middle one third of the left 
tibia.  It was noted that there was sclerosis indicating previous 
chronic osteomyelitis that did not appear to be currently active.  
The impression was old fracture, left tibia with chronic 
osteomyelitis with recurrent exacerbation and sinus formation.  

A May 1983 VA orthopedic examination report noted that the 
veteran reported pain and intermittent breakdown and drainage of 
the skin over the pretibial area of the left leg.  The examiner 
noted that there was no skin and only scar tissue over the 
exposed tibia with an area of recent breakdown.  

On VA examination in July 1984, the examiner noted a five by one 
inch linear lesion and discoloration of the left anterior shin.  
The veteran reported that the lesion drained once in a while and 
would spontaneously stop draining.  An x-ray of the left tibia 
showed an old healed fracture of the middle one-third of the left 
tibia in excellent position and alignment.  There was a slight 
bony overgrowth medially in the middle one-third of the left 
tibia.  The assessment was chronic osteomyelitis.

On VA examination in July 1985, the veteran reported two episodes 
of drainage from an open site on the scar of the left tibia.  He 
indicated that the previous October or November, he lost five 
weeks of work because of drainage from the site after hitting the 
area against a hard object.  He also reported another episode of 
drainage in May 1985 which started spontaneously and cleared 
within two weeks.  On examination of the lower left leg, a scar 
was noted that was not draining at present.

On VA examination in August 1986, the veteran reported that the 
wound area of the lower left leg had drained twice since the last 
examination, most recently in March 1986.  He noted that he saw 
his family physician who treated him with wound dressing.  He 
reported a painful left midtibia region, especially during cold 
and damp weather.  On examination of the lower left leg, a twelve 
by three centimeter hyperpigmented scar at the midanterior region 
was noted to be tender to touch with a very thin surface.  There 
was no evidence of draining sinuses or exudates.  The assessment 
was chronic osteomyelitis, left midtibia.

On VA examination in October 1988, the veteran reported clear 
non-odorous drainage most recently in June 1987 and August 1988.  
He indicated that his physician dressed the area with "Op-site" 
and it healed in 7-10 days.  On examination, there was no 
drainage, no sign of inflammation and no tenderness.  The 
diagnosis was osteomyelitis of the left tibia, arrested.  An x-
ray showed a well healed spiral fracture of the mid-shaft of the 
left tibia.  The diagnosis was osteomyelitis of the left tibia, 
arrested.

By rating action in January 1989, the RO reduced the evaluation 
from 20 percent to 10 percent effective from April 1989 on the 
basis of the October 1988 VA examination report and the evidence 
in the claims folder.  The veteran was notified of the proposed 
reduction by letter dated in January 1989 and he submitted 
additional medical evidence in February 1989.

A February 1989 statement of Vincent J. DeCosmo, M.D. noted that 
the veteran was examined and found to have recurring drainage and 
skin breakdown over the left leg.  In a May 1989 statement that 
physician noted that at the time of examination in February 198, 
the diagnosis was chronic skin breakdown, no open areas at that 
time, no drainage, no pain.

By rating action in June 1989, the RO reviewed the additional 
evidence submitted and confirmed the reduction of the rating for 
osteomyelitis to 10 percent effective from April 1, 1989.

A November 1989 statement of W. Kent Smith, M.D., listed office 
visits of the veteran for the previous five years for skin 
breakdown of the left leg, from October 1984 to February 1989.  
It was noted that on examination in August 1988, there was a skin 
tear of the left pretibium.  

A November 1991 VA Field Examination report shows that private 
outpatient records dated from October 1984 to July 1991 of the 
veteran were obtained.  The Field examiner obtained the statement 
of Dr. Vincent J. DeCosmo who stated that the veteran did not 
currently have osteomyelitis and that there was a past history of 
this during 1985 and 1988 after the veteran bumped his leg.  Dr. 
DeCosmo stated that the condition was last active in 1988 and 
that the skin breakdown over the infected area was related to the 
original osteomyelitis condition.  The Field Examiner also 
obtained the statement of Dr. W. Kent Smith who indicated that 
the veteran clinically did not have active osteomyelitis and it 
was currently inactive.  The outpatient records dated from 
October 1984 to July 1991 show that in October 1984, there was 
beefy, hypertrophic tissue over the left anterior tibia, which 
appeared to be good granulation "strawberry" tissue".  There 
was no surrounding erythema or significant tenderness and no 
edema.  It was noted that an x-ray revealed no active 
osteomyelitis but evidence of previous chronic infection and 
fracture.  Entries dated in January and June 1987 showed findings 
of clear serous drainage.  The veteran was seen in August 1988 
after he bumped the left leg and had an opened skin tear.  
Examination showed a small skin tear over the left pretibial 
region that was superficial with no signs of erythema, drainage 
or bleeding.  The assessment was skin tear of the left pretibium.

In October 1997, the Board requested a Veteran's Health 
Administration (VHA) opinion and a response dated in November 
1997 was received from E. Frazier Ward, M.D., Chief, Orthopedic 
Surgery at a VA Medical Center which stated the following:

I have reviewed the records on [the 
veteran], who fractured his left tibia at 
age 13.  Following the fracture, he 
experienced a recurrent infection while on 
active duty in the United States Military 
in the mid 50's.  As a result he applied 
for increasing his disability.  The charts 
show that this gentleman has suffered from 
repeated skin breakdowns from a described 
3cm x 12cm scar over the anterior medial 
aspect of his left tibia, as observed from 
a photo dated November 12, 1991, in which 
he has obvious atrophy and a second scar 
over the anterior medial aspect of the mid 
third of the tibia.  

He had been treated by Dr. Kent Smith in 
Ligonier, Pennsylvania since 1984 or in 
this clinic since 1984 with the description 
of skin abrasions, repeated skin breakdown, 
and drainage of clear serous material with 
no evidence of purulent drainage.

A bone scan on October 1, 1996 was negative 
for osteomyelitis with only an indication 
of remodeling and no hyperemia of flow in 
the blood pool.  His x-ray in August, 1996 
was stable and had a stable appearance 
since 1988 without any evidence of osteo 
which as again noted in March, 1993 in an 
x-ray report.  

In review of his record, this patient, as 
he becomes older will have recurrent skin 
breakdowns, serous drainage, but there is 
nothing in his chart to indicate that he 
has active osteo at this time.  Basically 
looking at his notes that are in the 
records indicates that this has been a 
recurrent skin breakdown and as these 
people get older with skin grafts, and this 
hyperpigmented and over a very precarious 
area in the tibia and subject to repeated 
trauma will have recurrence of skin 
breakdown.

I see nothing in his records to indicate 
that he has active febrile or chronic re-
draining osteomyelitis with purulence.  

I see no evidence that he has active osteo 
and my impression would be inactive osteo, 
certainly by record since October, 1984 
with two second diagnosis being chronic 
recurrent skin breakdowns subject to be 
repeated as he becomes older and his skin 
is less elastic.

In this case, the issue is whether the reduction the rating from 
20 to 10 percent was proper and not whether the veteran is 
entitled to an increased rating.  See Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App 277, 
280 (1992).  

38 C.F.R. § 3.344(a) (1998) requires that rating agencies will 
handle cases affected by change of medical findings or diagnoses 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and the VA regulations 
governing disability compensation and pension.  The entire record 
of examinations and medical-industrial history must be reviewed 
to ascertain whether the most recent VA examination is full and 
complete, including all special studies indicated, as a result of 
examination in the entire case history.  Examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical condition 
is clearly reflected the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life. 38 C.F.R. § 
3.344(a).

The provision of 38 C.F.R. § 3.344(a) apply to ratings which have 
continued for long periods at the same level (5 years or more).  
They do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating. 38 C.F.R. § 3.344(c)(1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.  Under 
Diagnostic Code 5000, a 10 percent rating is warranted for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in past five years.  A 20 percent 
evaluation is warranted for osteomyelitis with discharging sinus 
or other evidence of active infection within the past five 
years.38 C.F.R. Part 4, Code 5000 (1998).

After a full review of the record, including the contentions of 
the veteran, the Board concludes that entitlement to restoration 
of a 20 percent rating for osteomyelitis of the left tibia is not 
warranted.  The 20 percent evaluation at issue had been in effect 
for more than five years at the time of the April 1, 1989 date of 
reduction to 10 percent.  Accordingly, the rating could not be 
reduced on any one examination, except in those instances where 
all the evidence of record clearly warranted the conclusion that 
sustained improvement of the veteran's osteomyelitis of the left 
tibia had been demonstrated. 38 C.F.R. § 3.344(a), (c).  The 
reduction was based on the findings of the October 1988 VA 
examination and previous VA examination reports  and private 
outpatient records.  The RO concluded that the October 1988 VA 
examination report showed that osteomyelitis was arrested and the 
evidence prior to that examination showed that osteomyelitis was 
inactive, excluding the initial evaluation in 1976.  On review of 
the record, the Board finds that the October 1988 VA examination 
report was as full and complete as the examination report which 
was the basis of the initial evaluation for the service connected 
disability.  That examination report shows that there was no 
current inflammation, tenderness or drainage and the examiner 
determined that osteomyelitis was arrested, or inactive.  In 
addition to the October 1988 VA examination report, private 
outpatient records dated from October 1984 to August 1988, do not 
include a diagnosis of active osteomyelitis and it was noted that 
an October 1984 x-ray did not show active osteomyelitis.  The 
previous VA examinations, dated from March 1976 to August 1986 do 
not show clinical findings of drainage or seepage at the wound 
site.  While the diagnoses continued to be chronic osteomyelitis, 
there was no indication that the condition was active.  
Essentially, the record shows that there was sustained 
improvement of the osteomyelitis of the left tibia as the medical 
evidence does not demonstrate that there had been active 
infection associated with that condition within 5 years of April 
1, 1989, the date of the reduction to 10 percent for the 
disability, which would warrant the 20 percent rating under 
Diagnostic Code 5000.  Therefore, the Board concludes that the 
evidence supports the reduction in the rating for osteomyelitis 
of the left tibia, from 20 percent to 10 percent effective from 
April 1, 1989 and the veteran's claim for restoration of the 20 
percent evaluation must been denied.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

